PER CURIAM.
Although we find no merit m appellant s contention that it was error to impose probation in sentencing him under the habitual offender statute, King v. State, No. 91-00036, 597 So.2d 309 (Fla. 2d DCA 1992), we must reverse and remand for further proceedings. The appellant waived presentation of the presentence investigation report but did ask that certified copies of the prior convictions be placed in the court file. The record does not indicate that certified copies of the prior convictions were produced, and therefore, there is no indication that the trial court made the required findings concerning prior convictions. See West v. State, 583 So.2d 394 (Fla. 2d DCA 1991). We, accordingly, remand so that the trial court may either make the required findings or, if the requisite prior convictions do not exist, resentence him.
Reversed and remanded with instructions.
SCHOONOVER, C.J., and THREADGILL and HALL, JJ., concur.